El Juez Presidente Se. Hernández,
emitió la opinión del tribunal.
Presentada demanda ante la Corte Municipal de Ponce por la sociedad Crédito y Ahorro Ponceño en cobro de la suma de $250, fué emplazado el demandado en la propia ciu-dad de Ponce con fecha 28 de noviembre de 1914; y como no compareciera a contestar la demanda, le fué anotada la rebeldía en 5 de enero dé 1915, en cuya fecha también quedó registrada contra el mismo una sentencia por la cantidad reclamada en la demanda, habiéndose expedido mandamiento para su ejecución en 21 de enero citado.
La subasta de bienes del demandado fijada para el día 2 de marzo, hubo de suspenderse mediante estipulación de las partes que aprobó la corte municipal en 27 de febrero, por haber presentado el demandado una moción con fecha *672del día anterior 26 de febrero, con súplica de que se decla-rara la nnlidad de la diligencia de sn emplazamiento, y resol-viera la corte qne no había adquirido jurisdicción sobre el mismo por el fundamento de que al dársele copia del empla-zamiento no se había hecho constar en ella una copia literal del diligenciamiento y su fecha, según se consignaba en el original, por la persona que hiciera dicho diligenciamiento.
El demandante se opuso a la moción de nulidad, y cele-brada la vista, la corte municipal dictó resolución en 11 de marzo de 1915 declarándola sin lugar.
El demandado Tiburcio Llorens Torres acudió entonces a la Corte de Distrito de Ponce con fecha 24 del propio marzo en solicitud de auto de certiorari contra el juez municipal de dicha ciudad, para que corrigiera el error sustancial de procedimiento en que había incurrido al declarar sin lugar la moción de nulidad de emplazamiento con infracción del artículo 92 del Código de Enjuiciamiento Civil según quedó enmendado por la Ley No. 70 de marzo 9, 1911.
Expedido el auto de certiorari con suspensión de todo procedimiento en el caso, y visto el recurso en 29 de marzo de 1915, la Corte de Distrito de Ponce lo resolvió por sen-tencia de 9 de abril, declarándolo con lugar y anulando en su consecuencia todos los procedimientos seguidos ante la Corte Municipal de Ponce en el caso del Crédito y Ahorro Ponceño contra Tiburcio Llorens Torres sobre cobro de dinero, a partir del servicio de emplazamiento hecho al de-mandado.
Contra esa sentencia ha interpuesto la representación del Crédito y Ahorro Ponceño recurso de apelación para ante esta Corte Suprema, y para sostener el recurso, alega como • errores los siguientes:
Primero. Que la corte cometió error al aplicar a la reso-lución del caso el texto español y no el inglés de la Ley No. 70 de 9 de marzo, 1911, enmendatoria del artículo 92 del. Código de Enjuiciamiento Civil.
*673Segtmdo. Que la corte incurrió en error al estimar defec-tuoso el diligenciamiento del emplazamiento hecho al deman-dado Tiburcio Llorens Torres.
Tercero. Que la corte también incurrió en error al esti-mar que constituye falta de jurisdicción la irregularidad ale-gada en el diligenciamiento del emplazamiento.
Examinemos conjuntamente los dos primeros errores ale-gados.
El texto español del artículo 92 del Código de Enjuicia-miento Civil, tal como quedó enmendado por la Ley No. 70 de marzo 9, 1911, dice así:
“Artículo 92. — La citación puede hacerse por el marshal del dis-trito donde se encontrare el demandado, o por cualquier otra persona mayor de diez y ocho años que no fuere parte, en la acción. La cita-ción irá acompañada de una copia de la demanda, a menos que dos o más de los demandados residieren en el mismo distrito, en cuyo caso sólo será necesario entregar una copia de la demanda a uno de los demandados. Cuando el márshal hiciere la citación, la devolverá a la oficina del secretario que la expidió, bajo su certificación de haber sido cumplimentada y de haber hecho entrega de la copia de la de-manda que se hubiese acompañado a la citación. Cuando se diligen-ciare por cualquier otra persona, se devolverá a la misma oficina, con la declaración jurada de dicha persona de que ha practicado la diligencia de citación y entregado la copia de la demanda, en caso de haberse acompañado.
“Al servirse la copia de la citación se hará constar en aquélla a su dorso y por quien la haga, una copia literal del diligenciamiento y fecha de éste consignado en el original.”
El texto inglés del segundo apartado del artículo trans-crito, está concebido en los siguientes términos:

“Upon the copy of the summons being served it will be endorsed on the bach by the officer serving it, with a literal copy of the service and its date as appearing on the original.”

Como se ve, el texto español dispone que se pondrá al dorso de la copia del emplazamiento por la persona que lo baga una copia literal del diligenciamiento y su fecha según aparezcan en el original, mientras que el texto inglés dice *674que se pondrá al dorso ■ de la copia del emplazamiento por el funcionario u oficial que lo baga una copia literal del dili-genciamiento y su fecha según aparezcan en el original.
Se sostiene por la parte demandante que, de acuerdo con el texto inglés sólo el márshal está obligado a dar copia del diligenciamiento, no imponiendo la ley tal obligación a otra persona que lo haga, mientras que el demandado sostiene que la entrega de copia del diligenciamiento es un deber im-puesto por la ley tanto al márshal como al particular que haga el diligenciamiento.
• Opinamos que la palabra “officer” usada en el texto in-glés se refiere tanto al márshal como al particular que haga el emplazamiento, pues uno y otro ejercen funciones públi-cas oficiales, actuando como agentes de la administración de justicia, por más que sea distinta la forma de autenticar e'1 ejercicio de tales funciones, pues el márshal certifica,, mien-tras que el particular presta juramento; pero si alguna duda pudiera ofrecer el texto inglés, esa duda se desvanece me-diante aplicación del artículo 18 del Código Civil, precep-tivo de que el modo más eficaz y universal para descubrir el verdadero sentido de una ley cuando sus expresiones son dudosas es considerar la razón y espíritu de ella o la causa o motivos que indujeron al poder legislativo a dictarla. No hay razón alguna especial para que la copia del diligencia-miento de emplazamiento se inserté al dorso de la orden de emplazamiento cuando éste se hace por el márshal y no cuando se hace por un particular.
Comprendemos que el precepto de la ley puede cumplirse ■ fácilmente cuando el márshal es el que diligencia el empla-zamiento, pues él puede certificar, lo que no sucede si el emplazamiento se verifica por un particular, el cual no ten-drá a su lado o en su compañía funcionario ante quien pueda prestar el juramento que integra el diligenciamiento de em-plazamiento; pero como la ley debe cumplirse en cuanto soa posible y no en lo imposible, entendemos que en un caso en que el particular no pueda llenar la formalidad del jura-*675mentó en el acto mismo de prestar el servicio del emplaza-miento, bastará simplemente una copia del cumplimiento del servicio como aparezca del original en el momento mismo de verificar el emplazamiento, sin perjuicio de llenar la fór-mula del juramento antes de devolver el diligenciamiento del emplazamiento al secretario que lo expidió.
No habiendo, pues, contradicción verdadera entre el texto original y el inglés, huelga discutir el primer motivo del re-curso.
En cuanto al segundo, opinamos que verdaderamente el diligenciamiento del emplazamiento fué defectuoso por no haber cumplido el particular que lo diligenció con el pre-cepto contenido en el segundo apartado del artículo 92 del Código de Enjuiciamiento Civil, tal como ha sido enmendado. El emplazamiento fué defectuoso, pues el particular que lo diligenció dejó de incluir en él la copia de su diligenciamiento tal como existiera en el original al llevarse a efecto esa dili-gencia.
Sin embargo, y nos referimos al tercer motivo del recurso, la.omisión o falta de que adoléce el diligenciamiento consti-tuye solamente una irregularidad que no lo vicia de nulidad.
El hecho del emplazamiento tuvo realmente lugar y hu omisión en que incurrió el que lo practicó, pudo subsanarse solicitando el demandado que se subsanara, desde luego, sin esperar para solicitar la nulidad del emplazamiento, desde la fecha en que éste se hizo hasta el día en que presentó la moción pidiendo la nulidad, cuando ya se estaba procediendo a la ejecución de la sentencia pronunciada en su rebeldía.
El demandado ha sido negligente en la defensa de su derecho. Su acción ha sido tardía y no nos parece justo en un recurso de certiorari anular los procedimientos seguidos contra él en juicio ante una corte municipal, sin más motivo que una mera irregularidad que no perjudicó sustancialmente sus derechos.
El artículo 142 del Código de Enjuiciamiento. Civil pre-viene que en cualquier estado del pleito la corte no tomará *676en cuenta algún error o defecto en las alegaciones o en los procedimientos qne no afecte los dereclios esenciales de las partes, y ninguna sentencia será revocada o afectada por razón de tal error o defecto.
' No puede afirmarse qne cualquier irregularidad en el dili-genciado de un emplazamiento lo vicie de nulidad.
Al resolver en 17 de mayo último el caso de Serrano Jiménez v. Berdiel y Corbera et al., dijimos:
“* * * En el caso de Lee v. Clark, 53 Minn., 315, se resolvió que! una omisión de esta clase (la del nombre del abogado) es una mera irregularidad y si el emplazamiento era válido en sus demás particu-lares el demandado tendría que comparecer y pedir que se anulara el diligenciamiento. El caso de Milletie v. Mehmke, 26 Minn., 306, citado por la corte de Minnesota fué uno. en el que no se entregó la copia de la demanda con el emplazamiento y se resolvió asimismo que esta omisión era una mera irregularidad, desechando la corte el riguroso principio establecido en un caso anterior. Los demás casos citados por la referida corte tienden a sostener esta conclusión. Greveling v. Moore, 39 Mich., 563; Low v. Mills, 61 Mich., 35, 27 N. W. Rep., 877; Macbett v. Vick, 53 Wis., 158, 10 N. W. Rep., 84. De igual modo en el caso del People v. Wrin, 143 Cal., 14, resolvió la corte que el nombre del abogado no era parte del emplazamiento de tal modo que pueda anularse una notificación hecha por publicación en que se omita dicho nombre.”
Opinamos que por un defecto tan nimio como el que se lia alegado en apoyo de la nulidad dél emplazamiento del demandado no procede declarar la nulidad de un juicio ya terminado por sentencia pendiente de ejecución.
El demandado lia podido solicitar la apertura de rebeldía si le asistían razones para ello, y tenía buena causa de defensa.
Es de revocarse la sentencia apelada.
Revocada la resolución apelada y anulado el mandamiento de certiorari expedido por la corte inferior.
Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.